Title: To George Washington from Jonathan Trumbull, Sr., 14 January 1778
From: Trumbull, Jonathan Sr.
To: Washington, George



Sr
Hartford [Conn.] Janry 14th A.D. 1778

I am Honored with your Letters of the 15th & 29th Ultimo The Genl Assembly of this State convened at this place the 8th Instant the Latter of yours came to hand on the 10th and was Laid before them The Deficiencies in our Regimts will meet the attention it’s Importance demands Expediency and Necessity require Early and vigorous meas[ur]es Should be adopted to compleat them to their full compliment not only from this but also from the other States. Our unremitting Foes will Strain every nerve in the manner you mention It is Ardently to be wished that every necessary preparation be made to Strike a home blow before they can be reinforced Such a Stroke would give the Best relief to the Sufferings of the army For them I have very tender feelings Att the Same time Sir I feel most cordially for the Weight & burdens Lying on your Excellency—The matter of Innoculating will be attended to—It Affords me pleasure to find our Exertions to relieve the Distresses of our Soldiers for cloathing hath met wth So much Success—Perticular attention will be given on that head in future—The Time is come when they will claim a new Suit By my last you was informed of our Sending Collo. Jos: Trumbull to purchase cloathing at the Eastward He found that Messrs Otis and Androus within a few Days before his coming to Boston recd a commission from Mr Mease and Instructions from Congress and from him to purchase all the cloathing in that part of the world for the Immediate use of the Continental army wth all possible dispatch with them he agreed not to interfere or attempt purchasing and that Govr Trumbull Should write them requesting a quantity Such as their Proportion of men in the army and Engage to Get them made and transported to the army and Deliver them to Mr

Mease or dispose of them to our troops by order of your Excellency taking proper rects therfor on which they would Deliver him the goods—I Did accordingly to Expedite the business—and the Cloathing is come to hand Such as is fit for Immediate use Viz. Blankets Stockings Shoes Shirts hats caps &ca will be Sent on to your head Quarters with all convenient dispatch—Those that are to be made up will be put into hands of Taylors—I have thot it best that officers from each Regimt might have orders to take care of the Matter and that the head workman Should be put under oath to see the Same faithfully Executed Brigr Genl Parsons is now at this place with whome I Shall consult for the better Effecting it—I fancy there are a number of Taylors who are Soldiers in the army might be Employed in this business—In Consequence I have to request your Direction and orders that this cloathing may be Delivered to the Soldiers of this State with advice of the best mode of Doing it—A Genl Excha. of Prisoners is Expected to take place this winter—a thing very desirable and Doubt not your Endeavors for it On this head a Letter is Addresed to the Honble Congress Shewing the opinion of this State that it is better to comply with Genll Hows unreasonable demands than Suffer our Distressed Soldiers to remain in their miserable and perishing Scituation without hope of Relief—That this Delay of Exchange hath an unhappy Influence to prevent Inlistments into the Continentall army none can Doubt—Enclosed is Copy of a Letter from Govr Cook Dated the 10th Instt which is tho’t best to Communicate.
Wishing you the compliments of the Season—Your health & Support under the burdens of your Important Command and Success in Every future Enterprize with wisdom and Protection from above I am Sr with Great Esteem and Regard Your Excellency’s Most Obedient and very Humble Servt

Jonth; Trumbull

